On December 15, 1936, this court rendered an opinion in cause No. 26437, Rollow v. Aetna Life Ins. Co., 180 Okla. 439,70 P.2d 71, and by stipulation filed herein the decision in that case finally disposed of the merits involved in this case.
The cause is therefore reversed and remanded, with directions to the trial court to proceed in accordance with the opinion rendered in cause No. 26437, and to enter its judgment accordingly.
OSBORN, C. J., and RILEY, PHELPS, GIBSON, and DAVISON, JJ., concur.